Citation Nr: 1700193	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  12-02 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral foot disabilities, to include hallux valgus with degenerative joint disease of the first MTP joints and pes cavus.

2.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disorder (COPD), and as secondary to herbicide exposure or an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service in the United States Marine Corp from August 1967 to August 1971, from November 1971 to February 1985, and from September 1990 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an October 2015 decision, the Board denied the Veteran's claims.  The Veteran appealed and in August 2016, the case was remanded by Order of the United States Court of Appeals for Veterans' Claims (Court) for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran is seeking entitlement to service connection for a bilateral foot disability and for a respiratory disability.  Additional development of the Veteran's claims has been mandated by the Court.

First, the Court noted that potentially relevant VA treatment records have not been obtained, including records of treatment in 1994 at the VA medical center in Fayetteville, Arkansas and all VA outpatient treatment records since July 2011.  On remand, the RO should attempt to obtain and associate with the Veteran's claims folder all VA outpatient treatment records since his separation from service through the present.  If these records cannot be located, a formal finding of unavailability should be placed of record.

Additionally, the Court determined that the July 2009 VA medical opinion concerning the etiology of the Veteran's bilateral foot disability is inadequate because it only addresses the etiology of the Veteran's hallux valgus and does not address the etiology of his pes cavus, which the Veteran was diagnosed with in 2008.  The Board also notes that following the Court remand, the Veteran submitted private medical records showing bilateral second and third metatarsal cuneiform arthritis.  The etiology of this disability has not been addressed.  Finally, the Court also noted that the examiner failed to address the Veteran's lay statements that his current foot problems were caused by his physical activity in service, as well as wearing combat boots.  Accordingly, on remand, the Veteran should be afforded new VA examination of his bilateral foot disability.

Accordingly, the case is REMANDED for the following action:

1. On remand, the RO should attempt to obtain and associate with the Veteran's claims folder all VA outpatient treatment records since his separation from service through the present, including, but not limited to, 1994 treatment records from the VAMC in Fayetteville, Arkansas and all VA outpatient treatment records created since July 2011.  If these records cannot be located, a formal finding of unavailability should be placed of record.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his bilateral foot conditions.  

The examiner is asked to identify all current disabilities of the right and left feet, including hallux valgus with degenerative joint disease of the first MTP joints, pes cavus, and bilateral second and third metatarsal cuneiform arthritis.

For each identified foot disability, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's foot disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.  The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disability, including his contention that the physical demands of his service such as running and jumping, as well as the fit of his combat boots caused or permanently aggravated his current foot problems.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

